Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In light of the amendments to the drawings filed on April 11, 2022, the objections to the drawings set forth in the final office action mailed on February 09, 2022 are withdrawn. 
Claim Rejections - 35 USC § 102
In light of the amendments to the claims filed on April 11, 2022, the 102 rejections to the claims set forth in the final office action mailed on February 09, 2022 are withdrawn. 
Claim Rejections - 35 USC § 103
In light of the amendments to the claims filed on April 11, 2022, the 103 rejections to the claims set forth in the final office action mailed on February 09, 2022 are withdrawn. 
Allowable Subject Matter
Claims 3-5, 7-12, 15-17, and 19-22 are allowed.
Claim 3 was amended to incorporate the subject matter of claim 6 which was previously indicated as allowable. Claims 4, 5, 7, 8, and 22 depend from claim 3. 
Claims 9-12 were previously indicated as allowable. 
Claim 15 was amended to incorporate the subject matter of claim 18 which was previously indicated as allowable. Claims 16, 17, and 19-21 depend from claim 15. 
An updated search did not reveal any additional relevant art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                            

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611